ON MOTION FOR REHEARING.
In their motion for a rehearing, defendants aver that all the testimony submitted for the purpose of establishing undue influence related to facts and incidents subsequentUndue       to the destruction of the will; and that the recordInfluence.  is devoid of facts and statements, prior to the destruction of the will, from which undue influence may be inferred.
Defendants assert that the testimony of Mrs. Lizzie Caldwell shows with certainty that any statement attributed to Mrs. Riley occurred subsequent to the destruction of the will. It is based on the testimony reading:
"Q. Did you wait on her any? A. When Mrs. Jones had to go away on business, I would stay in her place." (Mrs. Jones was testatrix's nurse.)
"Q. Was that in 1924? A. I first went there in November, 1924, the first of November, and I was there in '25, a time or two."
We think it is clear that the witness was speaking of the time when she first waited on testatrix in the role of relief nurse.
On cross-examination Mrs. Caldwell testified:
"Q. You were there in the summer of 1924, part of the time? A. Sure.
"Q. Minnie Riley was waiting on Aunt Puss and taking care of the house? A. She was doing the house work.
"Q. What did you hear Minnie Riley say about the Robinson heirs while you were there? A. I don't know that I heard her say anything in particular about them.
"Q. What did you hear her say about what the Robinson heirs wanted over there? A. Well, I could not just say. Maybe I didn't try to keep that in my mind — it was none of my business.
"Q. Didn't you hear her say that all the Robinson heirs wanted was her money? A. I might have said something to that effect.
"Q. Well, she said that? A. Yes, she did.
"Q. How many times did she say that? A. I didn't keep count.
"Q. Was it so many times that you could not keep count? A. Well, I don't know.
"Q. Quite a few times? A. She would get her temper up, sometimes.
"Q. She would tell Aunt Puss that all the Robinsons wanted was her money? A. Yes, she might have." *Page 1169 
The testimony immediately preceding tends to show in our opinion that, during the summer of 1924, Mrs. Minnie Riley, by importunities to the effect that all the Robinson heirs wanted was her money, influenced testatrix to destroy her will. It was at least a question for the jury. These importunities occurred prior to the destruction of the will, or, more accurately speaking, it was evidence that they so occurred, thus authorizing the jury to find the fact. The preceding testimony of Mrs. Caldwell was sufficient to act as the basis of a finding that the importunities of Mrs. Riley unduly operated on testatrix to such an extent that, taking into consideration her condition and position, their effect was to destroy her will power and to cause her to burn her will. The testimony of Mrs. Caldwell, as to importunities prior to the destruction of the will, is sufficient to connect the testimony of other witnesses as to subsequent statements of Mrs. Riley and testatrix with it, so as to render the similar statements made by Mrs. Riley subsequent to the destruction of the will, as well as subsequent statements of testatrix, probative evidence of undue influence.
The motion for a rehearing is overruled. Cooley, C., concurs;Westhues, C., not sitting.